USCA11 Case: 21-14362     Date Filed: 10/28/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14362
                   Non-Argument Calendar
                   ____________________



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,


versus

TYLER WESLEY SHELTON,
                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 5:21-cr-00017-MW-MJF-1
                   ____________________
USCA11 Case: 21-14362       Date Filed: 10/28/2022     Page: 2 of 11




2                      Opinion of the Court                21-14362


Before JILL PRYOR, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Tyler Shelton appeals his conviction on drug and firearms
possession charges. He argues that all relevant evidence should be
suppressed because the affidavit supporting the first in a series of
search warrants—this one for a dog sniff of his home’s porch—did
not establish sufficient probable cause to justify the search. But
even if the affidavit was deficient, the evidence is still admissible
against Shelton under the good-faith exception to the exclusionary
rule. We therefore affirm the denial of the motion to suppress.
                                 I.
       The parties dispute no facts in this appeal. Tyler Shelton was
convicted of felony heroin and paraphernalia possession in 2018
and released from custody in 2019.
        On November 19, 2020, officers from the Bay County
Sheriff’s Office presented a Bay County judge with an affidavit for
a warrant authorizing a search of Shelton’s residence. The warrant
was signed by Investigator Williams and Sergeant Smith, who was
Williams’s supervisor. Later that same day the county judge signed
off on the warrant, and a third officer—Investigator Cummings—
took a trained drug detection dog onto Shelton’s porch. The dog
alerted, indicating that it smelled unlawful controlled substances
inside.
USCA11 Case: 21-14362         Date Filed: 10/28/2022      Page: 3 of 11




21-14362                Opinion of the Court                           3

        Six days later officers filed for a second warrant, this one for
a search inside Shelton’s home. The new affidavit reiterated the
facts spelled out in the first and added in the results of the dog sniff.
A different Bay County judge signed that warrant, and officers
executed the search nine days later.
       Investigators uncovered a lot of drugs: 59 packs of THC
candies, 0.1 grams of cocaine, and 13.9 grams of methamphetamine
with associated paraphernalia in the house; 234 grams of
methamphetamine and 17 grams of cocaine in Shelton’s car, which
was in the driveway; and 0.2 grams of fentanyl on his person. The
investigators also seized Shelton’s cell phone, several thousand
dollars of cash located both on his person and in the house, and two
pistols from the bedroom.
       After hearing his Miranda rights, Shelton admitted to
possessing the seized firearms and narcotics. He said that he knew
he could not legally possess firearms after his earlier felony
convictions, and that he was a “large-scale dealer” in drugs who
often made weekly contact with his supplier. Shelton refused to
cooperate in a search of his phone, and while officers later secured
a (third) search warrant for its contents, the government was
ultimately unable to access that information.
       Shelton was indicted by a federal grand jury on felon-in-
possession-of-firearms charges, as well as possession with intent to
distribute methamphetamine and cocaine. He then filed a motion
to suppress, arguing that (1) the affidavit in support of the first
search warrant (for the sniff) was insufficient to establish probable
USCA11 Case: 21-14362        Date Filed: 10/28/2022     Page: 4 of 11




4                      Opinion of the Court                 21-14362

cause, (2) the good-faith exception to the probable cause
requirement did not apply, and therefore (3) evidence seized from
the subsequent warrants was inadmissible as fruit of the poisonous
tree. The motion to suppress identified five distinct (and allegedly
inadequate) bases of factual support laid out in the affidavit for the
dog sniff warrant:
      (1) “information” obtained from multiple “confidenti[a]l
      sources” in November that Shelton and another resident
      “frequently utilize” the residence to “sell illicit substances”
      and to engage in “narcotics trafficking”;
      (2) a report from a confidential informant that Shelton
      distributed “narcotics” to individuals who then sold “the
      product”;
      (3) the same informant’s statement that they “recently
      bought narcotics” from Shelton;
      (4) the officers’ search of Shelton’s criminal history, which
      uncovered “several criminal charges of possession of a
      controlled substance”; and
      (5) “surveillance” by law enforcement in the last 10 days that
      observed “short stays” by individuals approaching the home
      in vehicles and on foot which, given the officers’ “training
      and experience,” were “consistent with narcotics
      distribution.” Investigator Williams noted that he had
      “investigated multiple narcotic related crimes” and
      completed “numerous hours of narcotics training.”
Prosecutors argued that the above bases—and the fact that the
warrant was signed by the affiant’s supervisor—gave rise to
USCA11 Case: 21-14362       Date Filed: 10/28/2022     Page: 5 of 11




21-14362               Opinion of the Court                        5

probable cause, or at least provided enough factual support to
trigger the good-faith exception. The district judge ruled that while
the facts in the affidavit “may not be enough to support probable
cause,” under “the totality of the circumstances” they were
sufficient to trigger the good-faith exception. Shelton then pleaded
guilty while preserving his right to appeal the denial of his motion
to suppress.
                                 II.
        When evaluating a district court’s ruling on a motion to
suppress, we review factual findings for clear error and application
of the law to these facts de novo. United States v. Zapata, 180 F.3d
1237, 1240 (11th Cir. 1999). We must construe all facts in the light
most favorable to the party that prevailed below. United States v.
Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000).
                                III.
                                A.
      The exclusionary rule prohibits the use of evidence seized
during, or as a result of, an unlawful search—for example, one
unsupported by a proper warrant and not otherwise falling into an
exception to the Fourth Amendment’s warrant requirement.
Murray v. United States, 487 U.S. 533, 536–37, 540 (1988).
      In United States v. Leon, the Supreme Court recognized a
“good-faith exception” to the exclusionary rule when evidence was
“obtained by officers acting in reasonable reliance on a search
warrant issued by a detached and neutral magistrate but ultimately
USCA11 Case: 21-14362            Date Filed: 10/28/2022         Page: 6 of 11




6                          Opinion of the Court                      21-14362

found to be unsupported by probable cause.” 468 U.S. 897, 900,
924 (1984). We agree with the district court that Leon’s good-faith
exception is the proper place to situate our analysis.1 If that
exception applies, it is dispositive.
       As a legal issue, we review applications of Leon’s exception
to the exclusionary rule de novo. United States v. Martin, 297 F.3d
1308, 1312 (11th Cir. 2002). But the Supreme Court has identified
four situations where this good-faith exception cannot apply, one
of which is when an affidavit supporting a warrant is “so lacking in
indicia of probable cause as to render official belief in its existence
entirely unreasonable.” Leon, 468 U.S. at 923 (quotation omitted).
Shelton argues that this case is an example of that situation.2
      But suppression in this situation is rarely appropriate, and is
generally limited to incidents where officers “were dishonest or


1 We decline to consider whether our line of arguable-probable-cause cases
should be extended into this new context, as the government invites us to do.
Similarly, both parties make dubious claims about what it takes to establish
probable cause for a warrant supporting a dog sniff under Florida v. Jardines,
569 U.S. 1 (2013). The district court rejected Shelton’s assertion that Jardines
rendered such searches per se unreasonable, and the government’s argument
that the probable cause required for a dog sniff warrant is lessened because
Jardines specifies “a relatively new procedure.” As we agree with the district
court that deciding this case using the good-faith exception is appropriate, we
need not address these claims.
2 Shelton does not argue that any of the other situations might apply, and we
likewise see no record evidence supporting any of them. See Martin, 297 F.3d
at 1313 (citing Leon, 468 U.S. at 923) (listing the other situations).
USCA11 Case: 21-14362            Date Filed: 10/28/2022        Page: 7 of 11




21-14362                  Opinion of the Court                               7

reckless in preparing their affidavit or could not have harbored an
objectively reasonable belief in the existence of probable cause.”
Martin, 297 F.3d at 1313 (quotation omitted). Specifically, we
suppress if given the totality of the circumstances, a reasonably
well-trained officer would not have relied on the warrant. United
States v. Taxacher, 902 F.2d 867, 872 (11th Cir. 1990). In
determining whether an affidavit lacks indicia of probable cause,
we look only at the face of the affidavit. United States v. Robinson,
336 F.3d 1293, 1296 (11th Cir. 2003).
                                      B.
       Four mutually reinforcing reasons show that the affidavit—
and thus the warrant—should be upheld. First, the affidavit
discusses Shelton’s previous criminal history. He argues that the
affidavit is deficient because it cites to “charges” involving
controlled substances, and that only convictions can demonstrate
probable cause. 3 But he cites no precedent for that point—not in
his motion to dismiss, not in the suppression hearing, and not in
his briefs on appeal. We conclude that officers may have
considered recent charges against Shelton to be indicia of probable
cause. Illinois v. Gates, 462 U.S. 213, 267 (1983) (noting “searches
pursuant to a warrant will rarely require any deep inquiry into

3 Shelton was previously imprisoned for heroin and paraphernalia possession,
but that fact went unmentioned in the affidavit or the sentencing hearing.
Because only the face of the affidavit can be considered, we do not discuss the
impact of these prior convictions in our analysis. See Robinson, 336 F.3d at
1296.
USCA11 Case: 21-14362            Date Filed: 10/28/2022        Page: 8 of 11




8                         Opinion of the Court                      21-14362

reasonableness”); see United States v. Finch, 998 F.2d 349, 352 (6th
Cir. 1993) (upholding an affidavit based on prior arrests and a single
confidential informant as properly establishing probable cause).
       Second, officers observed Shelton’s home within the ten
days before the search and saw visits to the house which, according
to Investigator Williams’s “training and experience,” were
“consistent with narcotics distribution.” Shelton does not dispute
the training or experience of the officers, or suggest that their
observation was stale. Instead, he claims that a lack of specificity
about the observations is fatal, particularly as the affidavit stated
that “based on positioning and time of day no actions could be
taken to further the investigation.”4 But as we pointed out in
Martin, the relevant inquiry is not if it is “clear that the facts
contained in the affidavit leave much to be desired.” 297 F.3d at
1315. Instead, it is whether, despite an affidavit’s “deficiencies as to
the specific dates and times and exact links to” a defendant, it would
have been “entirely unreasonable” for an officer to “believe that
what he wrote in the affidavit would be sufficient to support a
finding of probable cause.” Id. It would not be entirely
unreasonable for officers to believe that activities they saw as



4 Shelton argues that this line in the affidavit means the search took place at
night and without a good view of the residence. There is no reason that must
be true—officers likely could not approach a house without being seen in
broad daylight. Regardless, we must construe the facts in favor of the
government. See Bervaldi, 226 F.3d at 1262.
USCA11 Case: 21-14362       Date Filed: 10/28/2022     Page: 9 of 11




21-14362               Opinion of the Court                        9

evidence of narcotics distribution owing to their training and
experience were also indica of probable cause.
      Third, a confidential informant and multiple confidential
sources provided interlocking information connecting Shelton to
recent drug sales, at least some of which took place at the property.
Shelton cites Martin for the proposition that if “an informant is
mentioned in the affidavit, the affidavit must also demonstrate the
informant’s veracity and basis of knowledge.” Id. at 1314
(quotation omitted). True. But Shelton omits Martin’s very next
sentence: “However, when there is sufficient independent
corroboration of an informant’s information, there is no need to
establish the veracity of the informant.” Id. (quotation and
brackets omitted).
        Just so here. The affidavit does not rely only on statements
from a single confidential informant—it cross-references those
statements with other confidential reports, personal observations
by law enforcement, and discussion of the relevant portions of
Shelton’s criminal history. And as Shelton’s counsel conceded at
the suppression hearing, there is no hard-and-fast rule about what
it takes for a court to determine how much information is sufficient
to corroborate a confidential informant’s statements. See Gates,
462 U.S. at 229–30, 229 n.4 (replacing an “elaborate set of legal
rules” regarding an informant’s “basis of knowledge” and
“veracity” with a “commonsense, practical” inquiry).
      Finally, multiple officers were involved and concluded that
probable cause existed. The affidavit was drafted by one officer
USCA11 Case: 21-14362       Date Filed: 10/28/2022    Page: 10 of 11




10                     Opinion of the Court                21-14362

(Investigator Williams), signed by two (Williams and his
supervisor, Sergeant Smith), and executed by a third (Investigator
Cummings). As the Supreme Court has noted, “the fact that
officers sought and obtained approval of the warrant application
from a superior and a deputy district attorney before submitting it
to the Magistrate provides further support for the conclusion that
an officer could reasonably have believed that the scope of the
warrant was supported by probable cause.” Messerschmidt v.
Millender, 565 U.S. 535, 553 (2012).
        Shelton argues that this statement was dicta and surplusage
given the other indicia of probable cause that the Messerschmidt
Court identified. But he misunderstands the nature of the inquiry.
We are to weigh the totality of the circumstances—all the
circumstances—to determine whether there were enough indicia
of probable cause for an objectively reasonable officer to conclude
it existed. Taxacher, 902 F.2d at 872. That multiple officers each
believed there was enough probable cause for them to swear to the
statement is surely relevant evidence, just as it was for the Supreme
Court in Messerschmidt.
       As the district judge noted, the proper inquiry is whether the
affidavit is so devoid of any support for probable cause that the
good-faith exception would not apply. Searches “conducted
pursuant to warrants will rarely require suppression.” Taxacher,
902 F.2d at 871. And even “negligent law enforcement conduct,”
without more, “does not justify exclusion.” United States v.
Nicholson, 24 F.4th 1341, 1353 (11th Cir. 2022), cert. denied, 142 S.
USCA11 Case: 21-14362          Date Filed: 10/28/2022   Page: 11 of 11




21-14362               Opinion of the Court                        11

Ct. 2795 (2022) (citing Herring v. United States, 555 U.S. 135, 144
(2009). The “threshold for establishing” that an inadequate
affidavit should defeat Leon’s good-faith exception “is a high one,
and it should be.” Messerschmidt, 565 U.S. at 547.
      We agree. Whether or not probable cause existed, this
warrant (though inartfully drafted) presents enough indicia of
probable cause for an objectively reasonable officer to rely on it in
good faith. See Leon, 468 U.S. at 923 n.23.
       The district judge was right to deny Shelton’s motion to
suppress, because the Leon exception to the exclusionary rule
applies. As a result, officers were free to rely on the dog sniff in
their second affidavit without implicating any fruit-of-the-
poisonous-tree concerns.
                           *        *     *
     We AFFIRM the district court’s order denying Shelton’s
motion to suppress.